ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
John Shaw LLC d/b/a Shaw Building Maintenance )         ASBCA No. 61379
                                              )
Under Contract No. AAFES REZ-09-002-10-026 )

APPEARANCE FOR THE APPELLANT:                           Mr. John Shaw, Jr.
                                                         Owner

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        CPT John M. McAdams III, JA
                                                         Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE MCILMAIL
               ON APPELLANT'S MOTION FOR RECONSIDERATION

       Appellant requests reconsideration of our recent decision dismissing its claims
for punitive damages and for $1,882,002.00 in "missed opportunities" from contracts
that appellant allegedly did not obtain from third parties, allegedly because of the
government's administration of its contract with appellant. John Shaw LLC d/b/a Shaw
Building Maintenance, ASBCA No. 61379, 2018 WL 1426992 (Mar. 8, 2018). We
have not requested a response from the government. See RECO Rishad Engineering
Construction ORG, ASBCA No. 60444, 17-1BCA136,767 at 179,167.

        A motion for reconsideration is not intended to allow a party to re-argue issues
that were previously raised and decided. Precision Standard, Inc., ASBCA No. 59116,
15-1BCA136,155 at 176,448. The moving party must show a compelling reason why
the Board should modify its decision based upon newly discovered evidence, mistakes
in our findings of fact, or errors of law. Id. Appellant enumerates a dozen reasons for
its request, ranging from a pending motion to amend its complaint to "[ e]qual justice"
(app. mot. at 1). Having considered those reasons, we see nothing that persuades us to
reconsider our dismissal of its punitive and "missed opportunities" claims. The motion
for reconsideration is denied.

      Dated: 3 April 2018
                                                 -------~ --:7. '              /7    p
                                                   I               /~~"
                                                 rtMOTHY. MCILMXIL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
(Signatures continued)
 I concur                                         I concur



 RICHARD SHACKLEFORD
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 61379, Appeal of John Shaw LLC
d/b/a Shaw Building Maintenance, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2